Citation Nr: 1454765	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-11 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), and major depressive disorder, rated as 30 percent disabling prior to July 19, 2011, and 70 percent thereafter.  



REPRESENTATION

Appellant represented by:	American Legion 



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 2001 to February 2002, June 1, 2002 to June 19, 2002, and from February 2003 to June 2004.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for PTSD with depressive symptoms and assigned a 30 percent disability rating, effective .  A September 2011 rating decision increased the disability rating to 70 percent, effective July 19, 2011.  

Also on appeal from the March 2008 rating decision were the issues of entitlement to service connection for a left shoulder strain, a cervical spine strain, and a left hip stress fracture.  In correspondence dated March 2010, the Veteran withdrew the appeals of entitlement to service connection for a left hip stress fracture.  The RO granted service connection for a left shoulder strain and a cervical spine strain in a September 2011 rating decision.  These issues are no longer on appeal. 

The issue of entitlement to an initial rating in excess of 50 percent for PTSD and major depressive disorder is REMANDED to the agency of original jurisdiction and is discussed in the REMAND section of this decision.


FINDING OF FACT

The Veteran's PTSD with major depression results in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD with major depressive symptoms have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by application of a schedule of ratings which is based on average impairment of earning capacity.  8 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

When all the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  PTSD & Major Depressive Disorder

Psychiatric disabilities are rated based on the General Rating Formula for Rating Mental Disorders codified at 38 C.F.R. § 4.130.  
The Veteran's disabilities have been rated under Diagnostic Code (DC) 9411.  Under DC 9411, and the General Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 
	
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

"A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

For the period beginning September 6, 2007 the Veteran's psychiatric symptoms have met the criteria for a 50 percent disability rating.  See 38 C.F.R. § 4.130, DC 9411.

On VA examination in March 2008, the Veteran reported repeated distressing memories of service in Iraq.  She suffered from flashbacks, which were triggered by fire.  She disliked crowds and did not go into bars and restaurants.  She reported difficulty falling asleep and experienced nightmares.  She sometimes woke up to find herself on her dresser in a combat position.  She reported that she suffered from emotional numbness and stated she no longer cared about sex.  She also no longer interacted with old friends.  She was hypervigilant, and experienced anger and hostility, which she blamed on the fact that she could not sleep.  She reported that she had a fiancé with whom she resided and they had a two year old daughter.  She denied a family history of alcoholism or mental illness. She denied any current legal or financial problems.  Other symptoms reported by the Veteran included an inability to cry, difficulty in making decisions, and a lack of motivation. 

The examiner observed the Veteran was well-groomed and cooperative.  Her hygiene was appropriate.  Motor behavior was unremarkable and eye contact was direct.  Impulse control was appropriate.  She was alert and oriented to person, place and time.  Her mood was somber at times but at other times she smiled and laughed.  She denied any suicidal or homicidal ideations.  Her affect was appropriate to content and no perceptual distortions were noted.  Thought content was rational and logical and thought processes were sequential and goal-directed.  The Veteran reported that her memory was in normal limits, but her short term memory was poor.  The examiner noted her ability to do simple math and pay attention and concentrate.  

The Veteran was diagnosed as having PTSD with depressive features.  A GAF score of 60 was assigned.  

In individual therapy sessions dated October 2007 through July 2011, the Veteran reported similar symptoms to include intrusive and recurrent recollections of trauma, emotional numbing and avoidance of symptoms, sleep disturbance, poor concentration, and irritability.  She reported having difficulty adjusting to civilian life after her combat tour.  She stated she was functioning adequately at work.  In August 2010 she reported experiencing flashbacks, nightmares, re-living events, hypervigilence, emotional numbing and anxiety.  In April 2011, she reported periods of increased anxiety, but no decline in self-care.  Her affect was normal although it was also described as anxious and irritable.  There was no suicidal or homicidal ideation or hallucinations.  She had good concentration.  Her GAF was; however, lowered to 51, in the low end of the moderate range.

Examiners generally noted that she was appropriately groomed, maintained eye contact and her speech was at normal rate and tone.  There was no evidence of a thought disorder.  She generally denied experiencing any hallucinations or delusions.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD and depressive symptoms resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).  Thus, affording the Veteran the benefit of the doubt, the Board finds that that the record supports the next-higher 50 percent rating for the entire appeal period. 


ORDER

A 50 percent rating is granted for PTSD and major depressive disorder, effective September 6, 2007.  

REMAND

The VA examinations during the course of this appeal do not provide explicit findings as to whether there are deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood; so as to meet the criteria for a 70 percent rating.  Accordingly, a new examination is needed.

The appeal is REMANDED for the following:  

1.  Afford the Veteran a new VA examination to assess the severity of her service connected psychiatric disability.  The examiner must review the claims file.

The examiner should specifically note whether the Veteran has deficiencies in each of the areas of work, school, judgment, thinking, and mood.  The examiner should also opine when any such deficiencies began.

2.  If any benefit sought on appeal remains denied, issue a statement of the case.  Then return the appeal to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


